DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8, 11-14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 20140067124) in view of Vu et al (US 20180222052).
	Regarding Claim 1, Williamson teaches a computer-implemented method (see at least Claim 10) comprising: 
	wherein the automated safety procedure specifies one or more steps (see at least Fig. 3), and, for each step of the one or more steps, one or more actions to be executed automatically by the safety control subsystem (see at least actions for each step in Fig. 3 and description in par. 0047-0055), and 
	wherein the safety control subsystem stores a mapping between one or more steps of the safety control subsystem and a respective special safety configuration (see at least failure-response module storing commands to the robot controller when certain sensor inconsistency flags are raised in par. 0058 interpreted as a mapping between the steps of raising sensor inconsistency flags and robot commands that put the robot in a respective special safety configuration, see also examples of different failure-response commands implemented depending on the constraint violated in par. 0012); 
	iterating over each step of the automated safety procedure until an end of the automated safety procedure is reached (see at least loop in Fig. 3 interpreted as iterating the steps of the automated safety procedure that Fig. 3 lays out until a fail-safe procedure has been implemented, which is when the end of the automated safety procedure has been reached), including: 
	determining whether the step requires a new safety configuration (see at least step for checking if a constraint is violated in Fig. 3), 
	obtaining, from the mapping, a respective safety configuration for the step whenever the step requires a new safety configuration (see at least failure-response module storing and retrieving commands to the robot controller when respective sensor inconsistency flags are raised in par. 0058 and see at least responding differently to constraint violations of different priorities in par. 0055)
	 activating the respective new safety configuration for the step, and performing one or more automatic actions for the step (see at least activating robot commands like shut-down, re-calibration of sensors, or merely warning to a user that the robot is recommended to be serviced soon).
	Williamson does not appear to explicitly teach the following, but Vu does teach: 
	receiving, by a robotic control system for a robot, a request to execute an automated safety procedure by a safety control subsystem for the robot (see at least safe actions including trajectory modification, decelerating or stopping communicated to the robot controller from the object monitoring system in par. 0064-0068 and Fig. 4 interpreted as requests to execute automated safety procedures by the OMS, which is a safety control subsystem for the robot), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Williamson to incorporate the teachings of Vu wherein an object monitoring system requests the robot controller to execute safe actions. The motivation to incorporate the teachings of Vu would be to ensure that the robot does not collide with a person moving towards the robot (see par. 0064), which increases safety.
Regarding Claim 2, Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis). Williamson further teaches  wherein performing one or more automatic actions comprises prompting a user to perform one or more manual actions on the robot for the step (see at least prompting user to service the robot soon in par. 0055).
Regarding Claim 4, Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis). Williamson further teaches wherein performing one or more automatic actions comprises performing one or more movement actions on the robot that are allowed under one of the special safety configurations (see at least braking the system to a zero-velocity state in par. 0055).
Regarding Claim 5, Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis). Williamson further teaches wherein performing one or more automatic actions comprises altering a movement parameter of the robot according to the special safety configuration (see at least braking the system to a zero-velocity state in par. 0055 is altering the velocity of each robot motor to be zero).
Regarding Claim 6, Williamson as modified by Vu teaches the method of claim 5 (see Claim 5 analysis). Williamson further teaches wherein altering a movement parameter comprises reducing a velocity, acceleration, jerk, force, or torque of a robot component according to a movement threshold defined by a special safety configuration (see at least braking the system to a zero-velocity state in par. 0055 is reducing velocity according to a zero-velocity threshold).
Regarding Claim 8, Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis). Williamson further teaches wherein activating the new safety configuration for the step comprises disabling power to the robot or one or more components of the robot (see at least disabling power from the respective drives in par. 0055).
Regarding Claim 11,  Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis). Williamson further teaches wherein the safety control subsystem stores one or more custom mappings between detections and reactions (see at least programming the controller to customize the constraints to the particular application in par. 0059 interpreted as creating a custom mapping between the constraints and their corresponding robot commands) and further comprising: 	
determining that a detection for a custom mapping is satisfied (see at least failure-response module storing commands to the robot controller when certain sensor inconsistency flags are raised in par. 0058 interpreted as a mapping between the actions of raising sensor inconsistency flags and robot commands that put the robot in a special safety configuration, see also examples of different failure-response commands depending on the constraint violated in par. 0012) and 
in response, performing a corresponding reaction of the custom mapping (see at least different constraint violations and degrees of those constraint violations triggering appropriate fail-safe procedures like robot shut-down, braking, self-calibration, or warning a user).

Regarding Claim 12, Williamson as modified by Vu teaches the method of claim 10 (see Claim 10 analysis), Williamson further teaches wherein the custom mapping is defined by an entity that did not manufacture the robot (see at least the controller being programmable to allow customization of the constraints in par. 0059, because the controller is programmable, it is interpreted to have a constraint mapping that can be customized by any entity, including those that did not manufacture the robot).
Regarding Claim 13, Williamson as modified by Vu teaches a system for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).
Regarding Claim 14, Williamson as modified by Vu teaches a system for implementing the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding Claim 16, Williamson as modified by Vu teaches a system for implementing the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 17, Williamson as modified by Vu teaches a system for implementing the method of Claim 5 (see Claim 5 analysis for rejection of the method).
Regarding Claim 18, Williamson as modified by Vu teaches a system for implementing the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding Claim 20, Williamson as modified by Vu teaches a non-transitory computer storage media for implementing the method of Claim 1 (see Claim 1 analysis for rejection of the method).


Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 20140067124) in view of Vu et al (US 20180222052) and Rublee et al (US 20170144307)

Regarding Claim 3, Williamson as modified by Vu teaches the method of claim 2 (see Claim 2 analysis), 
Williamson and Vu do not appear to teach the following, but Rublee does teach:  
wherein prompting the user to perform one or more manual actions comprises generating a user interface presentation that specifies the one or more manual actions to be performed by the user for the step (see at least safety system server or other computing devices having user interface module presenting data to a human actor in par. 0140 and safety system server or other computing devices requesting human actor to locate, identify, and remove an unknown actor in an area  near a robot in par. 0083).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Williamson as modified by Vu to incorporate the teachings of Rublee wherein a user interface of a safety system server or computing device is used to request a human actor to remove an unknown actor from an area near a robot. The motivation to incorporate the teachings of Rublee would be to ensure that an unknown and unpredictable actor can be removed from the robot area (see par. 0083), which increases safety.  
Regarding Claim 15, Williamson as modified by Vu and Rublee teaches a system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).

Claim(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 20140067124) in view of Vu et al (US 20180222052) and Mian et al (US 20140163730)
Regarding Claim 7, Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis).
 Williamson and Vu do not appear to teach the following, but Mian does teach:  
 wherein performing one or more automatic actions comprises requesting authorization from one or more other users before proceeding to a next step of the automated safety procedure (see at least the robotic device identifying debris in an unsafe location and requesting permission from the human user to remove the debris prior to completing the previously assigned task in par. 0041) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Williamson as modified by Vu to incorporate the teachings of Mian wherein the robot requests permission from a human user prior to starting the automated safety procedure of removing debris from a track. The motivation to incorporate the teachings of Mian would be to ensure that the robot can dynamically respond to the operating environment, which increases robustness of the system.
Regarding Claim 19, Williamson as modified by Vu and Mian teaches a system for implementing the method of Claim 7 (see Claim 7 analysis for rejection of the method).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 20140067124) in view of Vu et al (US 20180222052) and Lapham et al (US 20180180635)
Regarding Claim 9,  Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis), Williamson and Vu do not appear to teach the following, but Lapham does teach:  
wherein activating the new safety configuration for the step comprises enabling or disabling a sensor or a type of data captured by a sensor (see at least disabling sensors and robotic arm until a predefined user restart process is initiated and completed in par. 0061).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Williamson as modified by Vu to incorporate the teachings of Lapham wherein the robot and sensors are disabled after the sensors detect a user or object in the motion detection region and are not enabled until a predefined user restart process is initiated and completed. The motivation to incorporate the teachings of Lapham would be to ensure that the robot waits until a user authorizes it to resume normal operations (see par. 0061) which increases safety.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al (US 20140067124) in view of Vu et al (US 20180222052) and Ziegler et al (US 6778867)
Regarding Claim 10,  Williamson as modified by Vu teaches the method of claim 1 (see Claim 1 analysis), Williamson and Vu do not appear to teach the following, but Ziegler does teach:  
wherein the robotic control system comprises a control stack that is separate and independent from the safety control subsystem (see at least the robot control is physically independent from the safety controller in col. 8 line 67 to col. 9 line 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Williamson as modified by Vu to incorporate the teachings of Ziegler wherein the robot controller and safety controller are physically separated and operate on different devices. The motivation to incorporate the teachings of Lapham would be to increase safety and flexibility of the system (see col. 6 lines 34-40).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glatfelter et al (US 10872514) discloses a safety system for tracking movable objects during airplane production with robots, and safety response modes with customizable rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664